Stayton, Associate Justice.—
There is no doubt that the land was bought during the marriage of John and Margaret Renner, •and that they possessed it at the time of her death. This being true, the law presumes that it was community property owned by them in equal right. R. S., 2853.
The land was sold by John Renner after the death of his wife, Margaret, and through his vendee the defendants hold by conseou*588five deeds down to themselves. The children of Margaret Benner claim that the property was bought and paid for with money, the separate property of their mother, while the defendant claims-that the land was paid for with money, the separate property of John Benner.
The evidence in this respect is conflicting, and evidently was deemed by the judge who tried the cause insufficient to prove the proposition contended for by either party, for he evidently found that the land was owned by John and Margaret Benner in community. Under the facts in evidence we cannot say that the finding was not correct.
From the nature of the proof offered in respect to the source-from which the money came with which the land was paid for, it is evident that there must have been more satisfactory evidence upon that subject than was offered by either side. That which was offered was largely hearsay, and the court may well have deemed it insufficient on either side to overcome the legal presumption arising from, the admitted facts.
Mrs. Benner left eight children; three of them were barred by limitation, and the defendant had the title of another, and the court adjudged one-fourth of the land to the other four plaintiffs.
The fact that the plaintiffs, in their petition, claimed the entire tract of land, was no reason for denying to such of the plaintiffs as showed themselves entitled to recover, a judgment for so much of the land as they showed themselves entitled to. B. S., 4807. There is no error in the judgment, and it is affirmed.
Affirmed.
[Opinion delivered May 16, 1884.]